[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 09-15164                  ELEVENTH CIRCUIT
                                                                 AUGUST 30, 2010
                            Non-Argument Calendar
                                                                   JOHN LEY
                          ________________________
                                                                    CLERK

                    D. C. Docket No. 08-00047-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

CRAIG LOWELL HARRIS,
a.k.a. Bronco,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (August 30, 2010)

Before BLACK, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Craig Lowell Harris appeals the district court’s denial of his motion to
withdraw his guilty plea.1 He pleaded guilty to one count of conspiracy to

distribute and possess with intent to distribute 50 grams or more of crack cocaine

and 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846 and

841(a)(1), (b)(1)(A)(iii), and (b)(1)(A)(ii), and one count of possession with intent

to distribute crack cocaine.2 The record supports the district court’s conclusion that

Harris failed to show a fair and just reason why he should have been allowed to

withdraw his plea, and thus we affirm.

                                                I.

       Prior to his arrest, Harris was a confidential informant (“CI”) for law

enforcement officers investigating a local crack cocaine operation. Law

enforcement officers contend that Harris engaged in a drug transaction without

their knowledge or consent, in violation of the CI agreement. His fiancé, who was

also a CI, claimed she told law enforcement officers about the transaction. Harris

claims the officers “railroaded” him because they knew about the transaction but

arrested him for both the transaction and his role in a crack cocaine operation from



       1
        Harris’s notice of appeal states that he also appeals his judgment, conviction, and
sentence. In his brief, Harris only addresses whether the motion to withdraw was improperly
denied. We see no plain error in the conviction or sentence, and thus affirm both. See Fed. R.
Crim. P. 52(b).
       2
         While Harris pleaded guilty to both Count One (the conspiracy count) and Count Five of
the Indictment (possession with intent to distribute crack cocaine), the government dismissed the
possession count and Harris was sentenced on the conspiracy count alone.

                                                2
a time prior to his becoming a CI.

      Soon after Harris was indicted, the government filed an information pursuant

to 21 U.S.C. § 851 indicating its intention to pursue an enhanced penalty based on

Harris’s prior felony drug conviction. After his arrest, but before he entered his

change of plea to guilty, the government withdrew the information. While the

transcript of the plea hearing includes a discussion about the withdrawal of the §

851 information, the record does not clearly demonstrate that Harris understood the

significance of this at the time of his guilty plea. In any event, Harris signed a plea

agreement and the district court accepted his guilty plea. Thirteen days later,

Harris wrote the district court that he wished to withdraw his plea because he had

been misled and coerced by law enforcement officers and his attorney. The district

court returned the letter because Harris was still represented by counsel.

      At sentencing, Harris’s counsel notified the district court that Harris wished

to withdraw his guilty plea based on ineffective assistance of counsel. The district

court appointed new counsel and Harris reasserted his motion to withdraw his

guilty plea. After an evidentiary hearing, the district court denied Harris’s motion.

Harris continues to assert that he was coerced into pleading guilty and argues that

the district court erred in refusing to allow him to withdraw his guilty plea. He

further contends that his learning disability and limited education prevented him



                                           3
from understanding the district court’s explanation of the charges and sentence

facing him. His brief includes the argument that he may not have been aware at the

plea hearing that the § 851 enhancement had been withdrawn.

                                          II.

      We review a district court’s denial of a request to withdraw a guilty plea for

abuse of discretion. United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006).

“There is no abuse of discretion unless the denial is arbitrary or unreasonable.” Id.

(internal quotation marks omitted).

      Under Federal Rule of Criminal Procedure 11(d)(2)(B), courts should grant a

defendant’s motion to withdraw a guilty plea before sentencing if the defendant

shows “a fair and just reason for requesting the withdrawal.” The “good faith,

credibility and weight” of the defendant’s claims are for the district court to decide.

United States v. Buckles, 843 F.2d 469, 471–72 (11th Cir. 1988). The district

court may rely on the “totality of the circumstances” to govern its decision,

evaluating “(1) whether close assistance of counsel was available; (2) whether the

plea was knowing and voluntary; (3) whether judicial resources would be

conserved; and (4) whether the government would be prejudiced if the defendant

were allowed to withdraw his plea.” Brehm, 442 F.3d at 1298 (internal quotation

marks omitted). This case is resolved on the first two factors, and thus we need not



                                           4
give considerable weight to the remaining two factors. See United States v.

Gonzalez-Mercado, 808 F.2d 796, 801 (11th Cir. 1987).

      The record supports the conclusion that Harris had close assistance of

counsel when he entered his plea. At his plea hearing, Harris told the district court

that he and his attorney went over the plea agreement several times, that his

attorney read the documents to him verbatim, and that his attorney was available

and did answer his questions about the agreement. Harris also told the court he

was satisfied with his attorney’s representation. Because Harris cannot

demonstrate any reason to doubt the veracity of his testimony at the plea hearing,

see United States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988), we conclude that

the first factor has been met.

      Next, we consider whether the plea was entered knowingly and voluntarily.

Brehm, 442 F.3d at 1298. Before accepting a guilty plea, the district court must

ensure that the “core concerns” of Rule 11 are satisfied: (1) that the plea is not

coerced; (2) that the defendant understands the charges against him; and (3) that

the defendant understands the consequences of pleading guilty. United States v.

Lejarde-Rada, 319 F.3d 1288, 1289 (11th Cir. 2003).

      We must be satisfied that Harris’s plea was entered knowingly. Harris

testified at the hearing on his motion to withdraw his guilty plea that he has a



                                           5
learning disability and limited education, was a long-term drug addict, and needs

more time to process information.3 He claims that after the plea hearing, he had

time to think about what the district court had said and realized that the

government’s case was weak. Notwithstanding Harris’s stated limitations, the

district court referred to the numerous opportunities it had to observe Harris’s

behavior and communication in the courtroom, as well as Harris’s written

correspondence to the court. The district court found that these things belied

Harris’s claim that he lacked comprehension of the plea agreement. The evidence,

including Harris’s own testimony that his attorney discussed the plea agreement at

length with him and answered all of his questions, supports the district court’s

conclusion that Harris knowingly entered his plea. We accept the district court’s

finding that Harris’s testimony about not understanding the plea agreement is not

credible.4 See United States v. White, 593 F.3d 1199, 1202 (11th Cir. 2010).

       Harris also suggests he may not have known the enhancement for his prior



       3
        Harris completed school through the ninth grade, and was in a learning disabled
curriculum while in public school. He says he “was just a little slow at understanding what [he]
was reading,” but that he does “read and understand what parts [he] enjoy[s].”
       4
         Harris also claims that his decision to change his plea was relatively immediate, given
that he wrote the district court asking to withdraw his plea only thirteen days after he entered the
plea and that he showed some hesitation at the plea hearing. While the length of time that lapses
between the guilty plea and the motion to withdraw it is relevant, see Buckles, 843 F.2d at 473,
the district court credited this “change of heart” to Harris’s anger because his attorney failed to
attend a post-plea debriefing rather than to any genuine regret Harris had regarding his plea.

                                                 6
felony conviction had been withdrawn when the plea hearing was conducted. He

claims that immediately after his arrest (when the § 851 enhancement was still in

place), officers told him that unless he cooperated, he would receive life in prison.

His fear at the plea hearing of receiving a mandatory life sentence is demonstrated

by the record. If his decision to plead guilty was driven by an erroneous belief that

he faced a mandatory life sentence if he went to trial, we might have pause to

question whether Harris knew and understood his options.

      However, at the plea hearing, the district court went to great lengths to

explain that Harris was not facing a mandatory sentence of life imprisonment, but

rather only the possibility of a life sentence. The district judge told Harris

specifically that the government’s enhancement for the prior felony conviction had

been withdrawn. Harris still maintained that he wanted to plead guilty. In denying

Harris’s motion to withdraw his guilty plea, the district court concluded that any

reasonable fear Harris had—based on the alleged officer threats—that he faced a

mandatory life sentence if he went to trial was dispelled by the court’s lengthy

discussion of his likely sentence at the plea hearing. We agree. Harris does not

now allege that he actually believed he was facing a mandatory life sentence if he

went to trial, but merely claims that he “may not have been aware of the

enhancement’s having been removed prior to being informed of that fact during the



                                           7
hearing.” Harris has not met his heavy burden of demonstrating that his prior

sworn statements—that he understood both the charges and the possible sentence

he faced—were not true. See Rogers, 848 F.2d at 168. He has not “pointed us to

any factual allegation which supports the contention that [he] misapprehended the

comprehension and scope of the plea agreement.” Gonzalez-Mercado, 808 F.2d at

800 n.8.

      We must also inquire as to whether Harris’s plea was entered voluntarily.

At his original plea hearing, the district court asked Harris whether anyone had

threatened or pressured him to sign the plea agreement. He said he was told he was

facing a life sentence if he did not sign the agreement. He also claims officers

promised him immunity if he agreed to serve as a CI. However, the government

offered evidence to rebut this claim: the officers who were alleged to have

promised immunity testified that no such deal was made; Harris’s prior attorney

testified that Harris repeatedly told him he had not been promised immunity; and

the CI agreement contained no indication of an immunity deal. The district court

was within its discretion to discredit Harris’s testimony and to credit the other

evidence.

      Harris claims his prior attorney coerced him into pleading guilty by cussing

and yelling at him and calling him a liar. However, Harris’s attorney testified that



                                           8
he imposed no such pressure on Harris. The district court was able to make its

own observations of Harris’s demeanor and interactions with his attorney at the

plea hearing, which suggested no sign of coercion. We find no evidence in the

record other than Harris’s own testimony, not credited by the district court, that his

attorney or anyone else coerced Harris into pleading guilty.

                                          III.

      Because we conclude that Harris had close assistance of counsel at the time

he entered his plea, and that his guilty plea was entered knowingly and voluntarily,

we need not consider the conservation of judicial resources or prejudice to the

government. See Gonzalez-Mercado, 808 F.2d at 801. Based on the totality of the

circumstances, we conclude that the district court did not abuse its discretion in

finding that Harris failed to present a fair or just reason for withdrawing his guilty

plea. We AFFIRM.




                                           9